—Order, Supreme Court, New York County (Eugene L. Nardelli, J.), entered December 29, 1992, which denied appellants’ motion to vacate a judgment of foreclosure and sale, unanimously affirmed. Order of the same court and Justice, entered March 3, 1993, which denied appellants’ motion for a stay and to fix an undertaking, pending appeal, unanimously affirmed, with costs.
In 1989, plaintiff commenced an action to foreclose a mortgage, which it held on 101 West 140th Street, New York County (premises), against 585 Lenox Avenue Associates (Associates) and related entities, based upon Associates’ default on mortgage payments. When that foreclosure action was commenced, defendants were month-to-month tenants in those premises.
Thereafter, the IAS Court issued a judgment of foreclosure and sale, and, subsequently, by Referee’s deed, the premises were sold to Kromo Lenox Associates, which is not a party herein. Kromo then moved to evict defendants. In any event there is no requirement that defendants be served with a Notice of Pendency, summons and complaint. Concur—Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.